     Case 1:18-cv-02118-JEJ-KM Document 145 Filed 09/24/20 Page 1 of 2




                    UNITED STATES DISTRICT COURT

                 MIDDLE DISTRICT OF PENNSYLVANIA


DOUGLAS S. CHABOT, et al.,               ) Civ. Action No. 1:18-cv-02118-JEJ-KM
Individually and on Behalf of All Others )
Similarly Situated,                      ) CLASS ACTION
                                         )
                         Plaintiffs,     ) ORDER
                                         )
      vs.
                                         )
WALGREENS BOOTS ALLIANCE, )
INC., et al.,                            )
                                         )
                         Defendants. )
                                         )
      Case 1:18-cv-02118-JEJ-KM Document 145 Filed 09/24/20 Page 2 of 2



      AND NOW, this 24th day of September, 2020, upon consideration of the

Joint Motion for Continuance and to Extend Schedule, it is hereby ORDERED that

the said motion is GRANTED. The following deadlines shall apply in this case:

Commencement of depositions                November 16, 2020

Close of fact discovery                    March 12, 2021

Opening expert reports                     April 5, 2021

Rebuttal expert reports                    May 3, 2021

Reply expert reports                       May 24, 2021

Close of discovery                         June 7, 2021

Final date to file potentially dispositive July 12, 2021
motions

Opposition briefs to any potentially August 30, 2021
dispositive motions

Reply briefs to any potentially dispositive September 20, 2021
motions

Final Pretrial Conference                         TBD
                                           ___________________


Jury selection                                    TBD
                                           ___________________



IT IS SO ORDERED.
                                                   BY THE COURT:

                                                   ____________________
                                                   Hon. John E. Jones III
                                                   United States District Judge
                                       -
